Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment and Arguments
This communication is in response to the amendments filed on 05/26/2022. 
The amendment filed on 5/26/2022 has been entered. Claims 1-8 and 11 are amended, Claim 9 is canceled and Claims 14-22 have been newly added. Claims 1-8 and 11--22 are pending.
Applicant’s arguments, see pages 9-10, filed 05/26/2022, with respect to the rejections of claims 1-9 and 11-13 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection has been withdrawn.

Allowable Subject Matter
Claims 1-8 and 11-22 are allowed. 

Reason for Allowance
The following is an examiner's statement for the reasons for allowance:
Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitations of Claim 1,
" ... the measuring head base body including a first end plate and a second end plate connected by a main body, each of the first end plate, the second end plate, and the main body defining an inner contour configured to move on a guide rail of the integrated measuring system". 
Claims 2-8 and 12-13 are allowable due to their dependency on Claim 1.

Regarding claim 11, the prior art does not teach or suggest, in combination with the rest of the limitations of Claim 11, 
 “…a measuring head base body including a first end plate, a second end plate, and a main body connected to the first end plate and the second end plate, wherein the first end plate, the second end plate, and the main body each define an inner contour configured to move on the guide rail”. 
Claims 14-22 are allowable due to their dependency on Claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BYUNG RO LEE whose telephone number is (571)272-3707.  The examiner can normally be reached on Monday-Friday 8:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-2555.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/BYUNG RO LEE/
Examiner, Art Unit 2866
/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858